Citation Nr: 1758725	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-21 009	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee
 
 
THE ISSUES
 
1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.
 
2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Tennessee Department of Veterans' Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his brother
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1970 to December 1972 and from November 1985 to June 1986. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. The case was certified to the Board by the RO in Nashville Tennessee. 
 
The Veteran testified in April 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
The claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. An unappealed July 2007 rating decision denied entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 
 
2. Evidence received since the unappealed July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.
 
 
CONCLUSION OF LAW
 
The July 2007 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 38 U.S.C. §§ 1110, 1131, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Entitlement to service connection for an acquired psychiatric disorder was denied in a July 2007 rating decision on the basis that the evidence failed to demonstrate a verifiable stressor event. The July 2007 rating decision was not appealed, and it is final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder in February 2010. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than preclude, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
The July 2007 rating decision noted a diagnosis of posttraumatic stress disorder but denied service connection based on the lack of a verified, in-service stressor. In December 2010, the Veteran provided a statement describing his alleged stressor incident. Therein, the Veteran stated that in late September or early October he witnessed the murder of another service member. At the April 2016 Board hearing, the Veteran clarified that he could not remember the specific date of the incident, but that it took place in the fall.
 
The threshold for reopening a claim is low, Shade.  Given that some new and material evidence has been submitted, even though it is not sufficient to grant the claim, the Board finds that it relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).
 
 
ORDER
 
New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is reopened.
 
 
REMAND
 
Remand is warranted to ensure adequate efforts to secure identified Federal records in accordance with 38 C.F.R. § 3.159 (c)(2) (2017). In January 2011, VA submitted requests for information to the Defense Personnel Records Information Retrieval System, and to the Director of the United States Army Crime Records Center. Both requests specified that the alleged stressor incident took place in September 1971, but both requests returned no pertinent information. The Veteran has testified that he cannot remember the precise date of the alleged stressor. Still, as the Veteran has asserted that the event took place sometime in the fall of 1971, the Board finds that additional development is necessary to consider the full time period alleged, i.e., the months of September, October, November and December. See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by any organization's 60 day limitation for stressor verification requests.  Under certain facts VA may need to make sequential requests in an effort to assist the claimant.)
 
Additionally, a VA examination to consider the nature and etiology of the claimed acquired psychiatric disorder is warranted. The record notes several psychiatric diagnoses in addition to posttraumatic stress disorder, and the Veteran has asserted that his acquired psychiatric disorder is related to his exposure to a traumatic in-service incident. Therefore, an examination is necessary to consider the precise nature of the Veteran's claimed acquired psychiatric disorder as well as the etiology of such disorder. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Finally, the record indicates that the Veteran was in receipt of Social Security disability benefits. There is no indication that the medical records used in awarding those benefits were obtained. As they are potentially relevant to the appeal issues they must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).
 
Accordingly, the case is REMANDED for the following action:
 
1. The Veteran must be contacted and requested to identify any and all medical providers both VA and private who have provided him care for any diagnosed psychiatric disorder since November 2010.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. The RO is directed to request records from the Social Security Administration pertaining to any award of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
3. Contact the Defense Personnel Records Information Retrieval System, and to the Director of the United States Army Crime Records Center and make another request for any records relating to an alleged murder of a Private Kenny or a Private Lenny in Kaiserslautern, Germany, sometime between  September 1, and December 31, 1971. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

4.  After all development above has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate mental health professional to determine the nature and etiology of any diagnosed psychiatric disorder. All files in the electronic claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must identify all current psychiatric diagnoses.  For every diagnosed psychiatric disorder, is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability was incurred in or is otherwise related to service?
 
A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
5. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
6. The AOJ must review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
7. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


